Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020, has been entered.  

2.  	The amendment filed September 23, 2020, is acknowledged and has been entered.  Claims 1, 4 and 13 have been amended.   

3.  	Claims 1, 4, 5, 7 and 13 are pending and are under examination.

Information Disclosure Statement
4.	The information disclosure statement has been considered.

Grounds of Rejection Withdrawn

5.	Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.


New Grounds of Objection 

6.	Claim 1 is objected to for reciting “), ),”.  Appropriate correction is required.


New Grounds of Objection

Claim Rejections-35 U.S.C. § 112

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 4, 5, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 5, 7 and 13 are indefinite for reciting SEQ ID NO: 370 in parentheses in claim 1.  Here, it is submitted that it is unclear how reciting SEQ ID NO: 370 in parentheses is meant to further limit the claims.  For example, it is unclear if the Mesothelin must comprise or consist of the amino acid sequence, or if SEQ ID NO:370 is merely exemplary of a Mesothelin protein sequence and Mesothelin does not necessarily comprise or consist of the sequence.  Therefore, the recitation SEQ ID NO: 370 in parentheses cannot be unambiguously construed and the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 
Amending claim 1 to recite: “Mesothelin comprising the amino acid sequence of SEQ ID NO: 370”, for example, would be an option to obviate the rejection.
Therefore, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  



Conclusion
9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
July 26, 2021